Citation Nr: 1537371	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-33 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to January 1976.  The Veteran passed away in December 2007.  The appellant is his surviving spouse. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appellant testified at a hearing at the RO before the undersigned Veterans Law Judge in May 2013.  This appeal was previously before the Board and remanded in July 2013 and November 2013 for additional development.

The issue of entitlement to death pension benefits has been raised by the record in a statement received by the VA in August 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Evidence of record prior to the Veteran's death does not show that his right knee disability was etiologically related to service or was incurred to a compensable degree within a year of service.

CONCLUSION OF LAW

The criteria for service connection for right knee disability for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in September 2008, the RO notified the appellant of the information necessary to substantiate the claim on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told of the requirements of an accrued benefits claim.  She has not alleged any failure in the duty to notify. 

Under the VCAA, the VA also has a duty to assist a claimant by making all reasonable efforts to help obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Because accrued benefits claims must be based on evidence in the file at the date of death, the duty to assist in an accrued benefits claim is limited to obtaining evidence already constructively in VA's possession.  38 C.F.R. § 3.1000(c).  The claims file contains one record from the 2nd General Hospital from July 1973.  The RO attempted to obtain additional clinical records from Volgelweh Dispensary in Germany and 2nd General Hospital.  In August 2013, the RO issued a formal finding of unavailability for these records.  There is no indication of other relevant evidence in VA's possession, but not in the claims file (i.e., constructive possession).
Accordingly, the Board finds there has been substantial compliance with its November 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying the Veteran's symptoms, and the appellant volunteered the Veteran's treatment history. Further, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) were met, and the Board may proceed with a decision.

II. Accrued Benefits

An individual entitled to accrued benefits may be paid periodic monetary benefits to which a payee was entitled at death under existing ratings or based on evidence in the file at the date of death.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2014).

In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision.  38 U.S.C.A. § 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).
"Evidence in the file at the date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).

"Claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally-disallowed claim based on new and material evidence or a deceased beneficiary's claim for clear and unmistakable error in a prior rating decision.  However, any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(5).

At the time of the Veteran's death in December 2007, he had a petition to reopen a claim for service connection for a right knee disability pending.  The claim had previously been denied in 1997.  The appellant filed a claim for accrued benefits in January 2008, within a year of the Veteran's death.

In July 2013, the Board determined new and material evidence had been received and the claim for service connection for a right knee disability was reopened for accrued benefits purposes.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition to the general rule of service connection on a direct basis, service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. § 3.309 (2014).

The Veteran's service treatment records show that he slipped on a pair of high-heeled shoes in May 1973 and was treated at Volgelweh Dispensary with an elastic bandage and dismissed, and on July 10, 1973, he was running down the hall (troop billets), fell on the same leg, and injured his right knee.  In a November 2007 statement, the Veteran contended that his leg was placed in a cast and he was on profile for that knee the rest of his time in the Army.  In November 2008, the appellant submitted a photograph of the Veteran with a cast on his leg, which she contended was a picture of the Veteran recovering from his knee injury in service.  In a May 2013 statement, the appellant contended that the Veteran stayed in a cast from his thigh down to his toes for approximately six months and after the case was removed, he received weekly physical therapy for three to four months.  However, there is no documentation in his service records that he was placed on permanent profile for his knee injury in service and the October 1975 separation examination report reinforces that conclusion, where it reveals there were no abnormalities of the lower extremities present, except for a scar on the right knee which was also present at entrance into service.  

An x-ray from May 2007, revealed moderately severe tricompartmental degenerative arthrosis of the right knee, and May 2007 VA treatment records show that the Veteran reported intermittent right knee pain since 1974.  This, however, is 30 years after service, which interval without medical records reflecting the presence of a right knee disability weighs against a finding the current complaints are related to service, despite the Veteran's 2007 report he had intermittent pain since 1974.  

Further, there is no medical evidence or opinion suggesting that the Veteran's a right knee disability is related to his service.  To the extent that the Veteran or the appellant believed that his right knee disability was the result of his active service, the Board notes they are competent to describe symptoms but, as a lay people, they have not been shown to have the specialized training sufficient to render such an opinion as to the etiology of a right knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's and appellant's opinions regarding the etiology of the Veteran's a right knee disability are not competent medical evidence.  

Thus, the most probative evidence supports the conclusion the Veteran did not have arthritis in service, or within the first post service year, and that the current disability is unrelated to the in-service complaints.  As the preponderance of the evidence is against the claim, service connection for a right knee disability for accrued benefits purposes is not warranted.


ORDER

Service connection for a right knee disability, for the purpose of accrued benefits, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


